  Case 3:20-cv-00590-NJR Document 14 Filed 07/16/20 Page 1 of 3 Page ID #55
74261.05


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ILLINOIS

ADAM TIMMERMAN,

                   Plaintiff,
                                                      Case No. 20-cv-590-NJR
          v.

NATIONAL CAR CURE, LLC, et al.

                   Defendants.

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff Adam Timmerman (“Plaintiff”) and Defendants National Car Cure, LLC, SunPath

LTD and SunPath Funding, LLC (“Defendants”) submit this Joint Stipulation of Dismissal With

Prejudice, and in support, state as follows:

          1.       Plaintiff and Defendants have reached an agreement to settle all claims by and

between them in the above-captioned action and stipulate and agree, pursuant to Rule 41 of the

Federal Rules of Civil Procedure, that this action, and all claims for relief and causes of action

alleged herein, shall be dismissed with prejudice.

          2.       Each party shall bear its attorneys’ fees and costs incurred in connection with this

matter.

          WHEREFORE, Plaintiff and Defendants hereby request that this Court enter an order of

dismissal, with prejudice, with each party to bear its own attorneys’ fees and costs.




4827-4010-4899.1
  Case 3:20-cv-00590-NJR Document 14 Filed 07/16/20 Page 2 of 3 Page ID #56




Dated: July 16, 2020                   Respectfully Submitted,

By: s/ Jeffrey H. Kass                 By: s/ Charles J. Swartwout
    Jeffrey H. Kass, #6231029              Charles J. Swartwout, Esq.
    LEWIS BRISBOIS BISGAARD &              BOYLE BRASHER LLC
    SMITH LLP                              5000 West Main Street
    1700 Lincoln Street, Suite 4000        P.O. Box 23560
    Denver, Colorado 80203                 Belleville, IL 62223-0560
    Tel.: (303) 861-7760                   Tel.: 618.277.9000
    Fax: (303) 861-7767                    Fax: 618.277.4594
    Jeffrey.Kass@LewisBrisbois.com         cswartwout@boylebrasher.com
    Attorneys for Plaintiff                Counsel for Defendants




4827-4010-4899.1
  Case 3:20-cv-00590-NJR Document 14 Filed 07/16/20 Page 3 of 3 Page ID #57




                                  CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the undersigned certifies that on this 16th day of July,
2020, the foregoing JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE was filed
electronically with the Court using the CM/ECF system, which action caused automatic electronic
notice of such filing to be served upon the following:

Charles J. Swartwout, Esq.
Boyle Brasher LLC
5000 West Main Street
P.O. Box 23560
Belleville, IL 62223-0560
Tel.: 618.277.9000
Fax: 618.277.4594
cswartwout@boylebrasher.com
Counsel for Defendants

                                                     s/ Jeffrey H. Kass




4827-4010-4899.1
